Citation Nr: 1809097	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  04-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteochondritis desiccans of the left knee with arthrotomy residuals (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial compensable rating for bilateral hearing loss from February 13, 2004 to July 15, 2008.

4.  Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent from July 15, 2008 to May 30, 2013.

5.  Entitlement to an initial rating for bilateral hearing loss in excess of 20 percent from May 30, 2013 to April 7, 2014 

6.  Entitlement to an initial rating for bilateral hearing loss in excess of 30 percent from April 7, 2014 to May 10, 2016.

7.  Entitlement to an initial rating for bilateral hearing loss in excess of 40 percent from May 10, 2016 to the present.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2004 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2009, April 2011, April 2013, and November 2013, the Board remanded these claims for additional development.  The issue of entitlement to an increased rating for the left knee was denied by the Board in an April 2015 decision and the issues of entitlement to an increased rating for bilateral hearing loss and entitlement to a TDIU were remanded.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order that granted a Joint Motion for Remand (JMR), which partially vacated the Board's April 2015 decision involving entitlement to an increased rating for the left knee, and remanded the matter to the Board for action in compliance with the motion.

In October 2016, the Board remanded the issues of increased rating for left knee, increased rating for bilateral hearing loss and entitlement to a TDIU for further development.  The remand required the RO to take appropriate steps to issue a Supplemental Statement of the Case (SSOC) and to afford the Veteran a new VA examination.   A July 2017 VA examination was obtained.  An SSOC was issued.  The directives having been substantially complied with regarding an increased rating for bilateral hearing loss, and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Through various VA examinations, the Veteran was granted increased staged ratings for his bilateral hearing loss.  However, since these increases did not constitute a full grant of the benefits sought, the higher evaluation issues remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to a rating higher than 20 percent for osteochondritis desiccans of the left knee with arthrotomy residuals (left knee disability) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From February 13, 2004 to July 15, 2008, bilateral hearing loss disability was manifested by a right ear speech discrimination of 96 with an average decibel loss of 68, and a left ear speech discrimination of 96 with an average decibel loss of 60.

2.  From July 15, 2008 to May 30, 2013, bilateral hearing loss disability was manifested by a right ear speech discrimination of 69 with an average decibel loss of 84, and a left ear speech discrimination of 69 with an average decibel loss of 84.

3.  From May 30, 2013 to April 7, 2014, bilateral hearing loss disability was manifested by a right ear speech discrimination of 80 with an average decibel loss of 65, and a left ear speech discrimination of 80 with an average decibel loss of 73.

4.  From April 7, 2014 to May 10, 2016, bilateral hearing loss disability was manifested by a right ear speech discrimination of 64 with an average decibel loss of 71.25, and a left ear speech discrimination of 68 with an average decibel loss of 70.

5.  From May 10, 2016 to the present, bilateral hearing loss disability was manifested by a right ear speech discrimination of 60 with an average decibel loss of 69, and a left ear speech discrimination of 52 with an average decibel loss of 80.



CONCLUSIONS OF LAW

1.  From February 13, 2004 to July 15, 2008, the criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2017).  

2.  From July 15, 2008 to May 30, 2013, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2017).  

3.  From May 30, 2013 to April 7, 2014, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2017).  

4.  From April 7, 2014 to May 10, 2016, the criteria for an evaluation in excess of 30 percent for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2017).  

5.  From May 10, 2016 to the present, the criteria for an evaluation in excess of 40 percent for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.3, 4.3, 4.85, 4.86 Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Rating of Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is not warranted.

The Veteran's bilateral hearing loss is currently rated at a noncompensable rating from February 13, 2004 to July 15, 2008; a rating of 10 percent from July 15, 2008; a rating of 20 percent from May 30, 2013; a rating of 30 percent from April 7, 2014, and a rating of 40 percent from May 10, 2016 to the present.

Under the applicable criteria disability ratings are determined by an application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b). 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran contends that he is entitled to an increased initial rating for each staged period on appeal as follow:

A.  February 13, 2004 to July 15, 2008 (currently noncompensable)

The Veteran was afforded a VA examination in January 2004.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
25
50
50
60
LEFT
35
55
40
50

The puretone averages were noted to be 27.5 in the right ear, with speech recognition at 96 percent in the right ear.  Puretone averages were 30 in the left ear, with speech recognition at 92 percent.  Binaural amplification was noted to be warranted.  Consistency was noted to be "good." 

The Veteran was afforded a VA examination in August 2004.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
40
55
70
70
LEFT
45
55
45
45

The right ear showed a speech discrimination of 96.  The average decibel loss for the right ear was 59.  The left ear shows a speech discrimination of 100 percent.  The average decibel loss is 48.  The VA examiner identified mild to severe sensory neural hearing loss in the right ear and a mild to moderately severe sensory neural hearing loss in the left ear.

The Veteran was afforded a VA examination in December 2005.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
40
60
70
70
LEFT
40
60
50
55

The right ear showed a speech discrimination of 96.  The average decibel loss was 60 in the right ear.  The left ear shows a speech discrimination of 96 percent.  The average decibel loss was 51.25 in the left ear.  

An August 9, 2006 statement with attached private audiological evaluation dated July 2006 by D. E. K. is substantially the same.  It shows a speech discrimination score of 92 percent for the left ear and 88 percent for the right ear.   VA is not able to interpret the speech audiometry and pure tone audiometry findings for VA rating purposes.  The results indicated bilateral sensorineural hearing loss.

The Veteran was afforded a VA examination in April 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
50
65
80
75
LEFT
55
65
60
60

The Veteran's speech discrimination was 96 percent in the right ear, with an average decibel loss of 68.  The Veteran's speech discrimination 96 percent in the left ear, with an average decibel loss of 60.  

From Table VI of 38 C.F.R. § 4.85 Roman Numeral II is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.   From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Either ear can be used as the poorer ear for 38 C.F.R. § 4.85's Table VII as they both equate to the same Roman Numeral.  A zero percent (noncompensable) evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear with column II, the poorer ear.  Table VIa under 38 C.F.R. § 4.85 applies to
The Veteran's left ear because his puretone decibel losses all exceed 55.  Table VIa provides a Roman Numeral IV for the left ear based on its puretone threshold average 38 C.F.R. § 4.86(a) applies for the left ear.  The left ear is considered the poorer ear for 38 C.F.R. § 4.85's Table VII.   The average decibel loss for the right ear is 66 From Table VI of 38 C.F.R. § 4.85 Roman Numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent (noncompensable) disability evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear with column IV the poorer ear.

A noncompensable evaluation is assigned based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  



B.  July 15, 2008 to May 30, 2013 (currently ten percent)

The Veteran was subsequently afforded a VA examination in July 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
50
65
75
85
LEFT
55
65
70
85

The average decibel loss was 69 in the right ear, and speech discrimination was 84 percent.  The average decibel loss was 69 in the left ear, and speech discrimination ability was 84 percent.

The Veteran was subsequently afforded a VA examination in August 2009.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
50
70
80
80
LEFT
55
70
70
70

The average decibel loss for the right ear is 70.  The average loss is 66 decibels in the left ear.  

38 C.F.R. § 4.86(a) applies for the left ear because the Veteran's puretone decibel losses all exceed 55.  38 C.F.R. § 4.85 provides a Roman Numeral V for the left ear based on its puretone threshold average 38 C.F.R. § 4.86(a) applies for the left ear.  The left ear is considered the poorer ear for 38 C.F.R. § 4.85's Table VII.  The average decibel loss for the right ear is 69 From Table VI of 38 C.F.R. § 4.85 Roman Numeral III is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III, the better ear, with column V, the poorer ear.

An evaluation of 10 percent is therefore warranted for this stage.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

C.  May 30, 2013 to April 7, 2014 (currently 20 percent)

The Veteran was recently afforded a VA examination in May 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
50
65
70
75
LEFT
60
75
75
80

The right ear had a speech discrimination of 80 percent.  The average decibel loss was 65 in the right ear.  The left ear had an 80 percent discrimination.  The average decibel loss was 73 in the left ear.

VA treatment records are substantially the same.

An evaluation of 20 percent is therefore warranted for this stage.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.



D.  April 7, 2014 to May 10, 2016 (currently 30 percent)

The Veteran was recently afforded a VA examination in April 2014.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
50
70
80
85
LEFT
60
70
70
80

The right ear showed 64 percent speech discrimination.  The average decibel loss was 71.25 in the right ear.  The left ear had a 68 percent speech discrimination score.  The average decibel loss was 70 in the left ear.  

An evaluation of 30 percent is assigned because the Veteran's left ear has an average decibel loss of 70 with a speech discrimination of 68 percent, and his right ear has an average decibel loss of 71.25 with a speech discrimination of 64 percent. The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

E.  May 10, 2016 to present (currently 40 percent)

The Veteran was recently afforded a VA examination in May 2016.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follow:


HERTZ




1000
2000
3000
4000
RIGHT
55
65
75
80
LEFT
70
80
80
90

The right ear had an average decibel loss of 69, with a speech discrimination of 60 percent.  The left ear had an average decibel loss of 80, with a speech discrimination of 52 percent.  

VA treatment records from Cincinnati VA Medical Center (VAMC) are substantially the same.  It is noted that the Veteran was working with ordering and mapping new hearing aids.

An evaluation of 40 percent is warranted.  The evaluation for hearing loss is based on objective testing.  Higher evaluations are assigned for more severe hearing impairment.  Application of these findings to Table VII corresponds to a 40 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

F.  Rating Considerations

The Board notes that VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The most probative evidence for each stage are the VA audiometric examinations indicating that the Veteran's hearing loss does not warrant ratings in excess of those currently assigned.  In making its decision, the Board has carefully considered the Veteran's contentions.  However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).   Consequently, an increased initial rating for each stage is not warranted, and the appeal must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss from February 13, 2004 to July 15, 2008 is denied.

Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent from July 15, 2008 to May 30, 2013 is denied.

Entitlement to an initial rating for bilateral hearing loss in excess of 20 percent from May 30, 2013 to April 7, 2014 is denied.

Entitlement to an initial rating for bilateral hearing loss in excess of 30 percent from April 7, 2014 to May 10, 2016 is denied.

Entitlement to an initial rating for bilateral hearing loss in excess of 40 percent from May 10, 2016 to the present is denied.


REMAND

A remand is necessary for additional development.

Unfortunately, the Board finds that another VA examination is necessary to adequately analyze the merits of the claims on appeal.  

Pursuant to the October 2017 Board remand, the Veteran was afforded an additional VA examination in July 2017, but for the reasons discussed below, it is not adequate to decide the claim.  The VA examination indicates that the Veteran was not being examined after repetitive use over time for the right and left knees.  The VA examiner indicated that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.   The VA examiner was consequently unable to render an opinion without mere speculation regarding whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  Regarding whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the VA examiner was unable to say without mere speculation because the Veteran was not examined during a flare-up.  Notably, the VA examiner did not use the information provided by the Veteran or obtain additional information from the Veteran or the treatment records such as the frequency, duration, characteristics, severity, or functional loss with repetitive use or during flare-ups.  The Court of Appeals for Veterans Claims, in a recent precedential opinion, held that  "before the Board can accept an examiner's statement that an opinion cannot be provided without resorting to speculation, it must be clear that this is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner."  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).  Therefore, a new VA examination must be obtained before the claim can be decided on the merits.

Regarding the claim for a TDIU, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation. Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination to identify the severity of osteochondritis desiccans of the left knee with arthrotomy residuals (left knee disability).  The claims file must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  

For the left knee, the examiner is asked to address the following:

(a)  Elicit from the Veteran all signs and symptoms of her left knee disability.  In doing so, also obtain information from the Veteran (or the treatment records) as to the frequency, duration, characteristics, severity, or functional loss with any repetitive use or during any flare-ups.  

(b) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If pain is found during the examination, the examiner should note when the pain begins.  

(c) In assessing functional loss, flare-ups and increased functional loss on repetitive use must be considered.  The examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  

**If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017). 

A complete rationale should be provided.

3.  After the requested development has been completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case  (SSOC) and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


